Citation Nr: 1136266	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a low back disorder and, if so, whether service connection is warranted, including secondary to a service-connected left knee disability.

2.  Whether there is new and material evidence to reopen a claim for service connection for arterial hypertension.

3.  Entitlement to service connection for arterial hypertension.

4.  Whether there is new and material evidence to reopen a claim for service connection for sinusitis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for bilateral hip disorder (subtrochanteric bursitis with right hip calcific tendinitis), including as secondary to the service connected left knee disability.

7.  Entitlement to service connection for right knee disorder (patellar enthesopathy), including as secondary to the service-connected left knee disability.

8.  Entitlement to service connection for a chronic acquired psychiatric disorder.

9.  Entitlement to a rating higher than 20 percent for the left knee disability (status post medial meniscal tear with associated small joint effusion), except for from June 5, 2007 to July 31, 2008, when the Veteran instead had a temporary total convalescent rating for this disability under the provisions of 38 C.F.R. § 4.30.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1973 to March 1974 in the Army National Guard.  He had additional active service in the Army National Guard from June 1975 to January 1977 and from February 2003 to February 2004, and he had inactive duty training (INACDUTRA) as well over the course of some 26 years and eight months.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A March 2007 RO decision determined there was not new and material evidence and, therefore, denied the Veteran's petitions to reopen his previously denied, unappealed, claims for service connection for sinusitis and arterial hypertension.  However, the RO increased the rating for his already service-connected left knee disability from 10 to 20 percent retroactively effective from October 13, 2006, the date the RO had received his claim for a higher rating for this disability.  

In response to that decision, he filed a timely notice of disagreement (NOD) in June 2007, which the RO received in July 2007, concerning the denial of his petitions to reopen his claims for service connection for sinusitis and arterial hypertension and requesting an even higher rating for his already service-connected left knee disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).

Also in July 2007, he filed a claim for service connection for a psychiatric disorder.

The RO sent him a statement of the case (SOC) in October 2007 concerning his already decided claims for service connection for sinsusitis and arterial hypertension and regarding the 20 percent rating for his left knee disability.

The RO also issued another decision in October 2007 denying his claim for service connection for a psychiatric disorder (neuropsychiatric (NP) condition).

He responded by submitting a timely substantive appeal (VA Form 9) later in October 2007 to complete the steps necessary to perfect his appeal to the Board of the claims for service connection for sinusitis and arterial hypertension and for a rating higher than 20 percent for his left knee disability.  38 C.F.R. § 20.200.  He also requested a temporary total convalescent rating for his left knee disability under the provisions of 38 C.F.R. § 4.30.

He later, in November 2007, also filed a timely NOD in response to the denial of his claim for service connection for a psychiatric disorder, and the RO consequently sent him a SOC concerning this claim in September 2009.  He then, in response, filed a timely substantive appeal (another VA Form 9) later that month to also complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. § 20.200.

The RO initially denied his claim for a temporary total convalescent rating for his left knee disability in a January 2008 decision (also a temporary total rating under the provisions of 38 C.F.R. § 4.29), but after he initiated an appeal of that decision by filing a timely NOD in March 2008, the RO issued another decision and SOC in December 2008 granting this claim.  The temporary total convalescent rating under 38 C.F.R. § 4.30 was made effective from June 5, 2007 to July 31, 2008; the prior 20 percent rating for this disability resumed as of August 1, 2008.

The Veteran filed still additional claims in February 2009 for disorders affecting his hips, back and right knee, which he alleged were secondary to his already service-connected left knee disability.  He also filed a claim for a TDIU, and he later submitted a TDIU application (VA Form 21-8940) in March 2009.

The RO issued a decision in September 2009 denying the additional claims for service connection for bilateral hip, low back, and right knee disorders.  There was no consideration of the TDIU claim, however, except to indicate it was "inextricably intertwined" with the claims already on appeal regarding the rating for the left knee disability and for service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a 
final decision concerning one of the claims cannot be rendered until a decision on the other).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating that these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  And as the Court more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  Remands to the RO generally are via the Appeals Management Center (AMC).  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

In response to that September 2009 decision, the Veteran filed a timely NOD later in September 2009 regarding the denial of his claims for service connection for bilateral hip, low back, and right knee disorders.  The RO therefore sent him a SOC concerning these claims in August 2010 and, in response, he filed another substantive appeal (another VA Form 9) in January 2011, which the RO received in February 2011.  That substantive appeal, however, was untimely inasmuch as it was not received within either one year of notification of the decision in question (meaning by September 2010 since the decision in question and notification of it were in September 2009) or within 60 days of the SOC (meaning by October 2010 since the SOC was sent in August 2010).  See 38 C.F.R. §§ 20.302, 20.303, 20.304, 20.305 and 20.306.  And this apparently is why the RO did not certify these additional claims to the Board as on appeal, that is, in addition to the other claims mentioned.


The Veteran indicated in this February 2011 substantive appeal (on VA Form 9), however, that he had not received that SOC until January 25, 2011, because, although it was dated and supposedly sent on August 13, 2010, there was an incomplete address.  Comparing the address listed on that SOC with the address he provided in this most recent substantive appeal (on VA Form 9), the Board notices that that SOC neglected to include the word Street ("St"), although contained the other necessary information.  So there is indeed the possibility that he did not receive that SOC until much later than anticipated he would.

In Bowles v. Russell, 551 U.S. 205 (2007) and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997), the Court held that if the claims file does not contain a timely NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required and, in fact, has no authority to decide the claim.  Indeed, the Court in Bowles went so far as to conclude that jurisdictional time periods for taking an appeal may not be extended even for equitable reasons, such as out of a sense of common fairness due to mitigating circumstances.

Under certain circumstances, however, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass. Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.


Moreover, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court explained that 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to.

Here, because it is reasonable to presume the Veteran did not receive the August 2010 SOC until January 2011 because of the incomplete listing of his address, and the fact that he rather immediately responded to that SOC (assuming he did not receive it until January 2011) by filing his VA Form 9 later in January 2011, which the RO received in February 2011, so still within 60 days assuming he had not received that SOC until January 2011, the Board is accepting jurisdiction over these additional claims for service connection for bilateral hip, low back, and right knee disorders.

But the Board is not accepting jurisdiction over a claim for service connection for Hepatitis C, which the RO denied in August 2006.  In response to that decision denying this other claim, the Veteran submitted a timely NOD in October 2006 and again in February 2007.  However, although he was sent an SOC concerning this claim in July 2007, he did not then complete the steps necessary to perfect an appeal to the Board of this additional claim by also, in response to that SOC, filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.

The Board also sees that the claim for a low back disorder, which, as mentioned, the RO denied in September 2009 on the underlying merits, already had been previously considered and denied in an earlier November 1998 RO decision.  And absent the perfection of a timely appeal, that prior decision is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  In that earlier decision, the RO denied service connection for a low back disability then claimed as low back pain.  The Veteran now argues that his currently diagnosed low back condition was caused or aggravated by his service-connected left knee disability.  

In other words, he has raised a new theory of entitlement on the basis of secondary service connection.  This new theory of entitlement, however, does not constitute a new claim or negate the finality of the prior decision denying this claim, albeit on other grounds.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  The Court has held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  As such, in order to reopen this claim of service connection for a low back disorder and warrant further consideration of this claim on its underlying merits, including based on the notion that it is secondary to the service-connected left knee disability, there must be new and material evidence since that prior, final and binding, November 1998 decision previously considering and denying this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this decision, for reasons and bases that will be discussed, the Board is not only reopening this claim for service connection for a low back disorder but also then granting this claim on its underlying merits based on a de novo review of the record.  The Board also is reopening the claims for service connection for sinusitis and arterial hypertension, because there is new and material evidence concerning these other claims as well.  But rather than immediately readjudicating these other claims on their underlying merits, the Board instead is then remanding these claims as well as those for service connection for a psychiatric disorder and TDIU for further development.  The remand of these claims to the RO will be via the AMC in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed November 1998 decision, the RO initially considered and denied the Veteran's claim for service connection for a low back disorder manifested by pain; the RO concluded there was no evidence of back complaints or treatment during service, despite the Veteran's report of being hit by bus.  It was also noted there was no evidence of a then current low back disability as of the time of that 1998 decision, which was issued some 21 years after the conclusion of his initial periods of service from 1973 to 1974 and from 1975 to 1977.

2.  In an unappealed August 2005 decision, the RO initially considered and denied the Veteran's claim for service connection for arterial hypertension; the RO found evidence of hypertension within a year after completing his additional service from February 2003 to February 2004, but determined that service connection could not be granted on a presumptive basis since the hypertension was not shown to have been compensably disabling within that initial post-service year, meaning by February 2005.

3.  Also in that unappealed August 2005 decision, the RO denied the Veteran's claim for service connection for sinusitis; the RO concluded that, although he had reported treatment for sinusitis during his military service, this was not confirmed by his service treatment records, nor was there a then current diagnosis of sinusitis.

4.  Since those November 1998 and August 2005 decisions, however, medical opinions have been submitted etiologically linking these claimed disabilities of hypertension, sinusitis, and a low back disorder to the Veteran's military service.

5.  This additional evidence regarding these claims has not been previously considered, is not cumulative or redundant of evidence already on file, relates to unestablished facts necessary to substantiate these claims, and raises a reasonable possibility of substantiating these claims.  Indeed, in the case of the low back disorder, this additional evidence provides the support needed to grant this claim.

6.  The Veteran's left knee disability is service connected, and the evidence is in relative equipoise (i.e., about evenly balanced for and against the claim) as to whether this service-connected left knee disability has caused his right knee, low back and bilateral hip disabilities or made them permanently worse.

7.  The left knee disability is manifested primarily by complaints of pain, stiffness, effusion, and weakness resulting, at most, in moderate limitation of motion on flexion with full extension, and just slight or mild instability.


CONCLUSIONS OF LAW

1.  The RO's November 1998 and August 2005 decisions denying the Veteran's claims for service connection for hypertension, sinusitis, and a low back disorder are final and binding based on the evidence then of record; however, new and material evidence since has been submitted to reopen these claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2010).

2.  Resolving all reasonable doubt in his favor, the Veteran's right knee, low back and bilateral hip disorders are secondary to his service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria are not met, however, for a rating higher than 20 percent for the left knee knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA statutes and regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that in cases, as here, involving petitions to reopen previously denied unappealed claims, VA must both notify a claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability..  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).


The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this decision, the Board is reopening the claims for a low back disability, hypertension and sinusitis because there is the required new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent, including insofar as apprising the Veteran of the specific reasons these claims were previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  These claims are being reopened, regardless, so even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of his claim).  There is no possibility of this as concerning these particular claims to reopen.

Moreover, the Board is also fully granting the claim for the low back disability, as well as the claims for right knee and bilateral hip disabilities.  And in regards to the claims for sinusitis and hypertension, which also are being reopened (though not also granted), the Board is temporarily deferring consideration of whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA concerning these claims pending completion of the additional development of these claims on remand.

In regards to the claim for a higher rating for the left knee disability, a November 2006 letter was sent prior to initially adjudicating this claim in the March 2007 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate this claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also not only was advised of this disability rating element of this claim, but also regarding the downstream effective date.

So he has received all required VCAA notice concerning his claims.


And as for the duty to assist, the RO obtained the Veteran's service treatment records, private treatment records, and VA treatment records, including the reports of his VA compensation examinations.  These records and the reports of these examinations contain the findings needed to properly adjudicate his pending claims, including insofar as assessing the severity of his left knee disability and regarding any potential relationship between his other claimed disabilities and his military service, including by way of this service-connected left knee disability.  So additional examinations are not needed regarding his increased-rating claim.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  They also are not needed regarding his claims for service connection, as least concerning those being fully decided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Thus, as there is no indication or allegation that other relevant evidence needs to be obtained, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Reopening of the Claims for Service connection for Low Back Disability, Sinusitis and Arterial Hypertension

The RO first considered and denied the claim for low back pain in November 1998, concluding that there was no evidence of back complaints or treatment during service despite the Veteran's report of being hit by a bus, and since there was no evidence of chronic low back disability in 1998, 21 years after service discharge.

Regarding the claim for service connection for arterial hypertension, the RO determined in August 2005 that although there was evidence of hypertension within the presumptive period (specifically, within one year of his discharge from service following completion of his 2003 to 2004 period of service), service connection could not be granted because the hypertension was not compensably disabling prior to expiration of this one-year presumptive period in February 2005.

And regarding the claim for service connection for sinusitis, the RO concluded in August 2005 that although he had reported treatment for sinusitis during his military service, this was not confirmed by his service treatment records.  Furthermore, although he had been examined by VA since service, in April 2005, and had reported this medical history, the examiner did not diagnose sinusitis, so there was no then current sinsusitis to attribute or date back to his military service.

The RO appropriately notified the Veteran of those November 1998 and August 2005 decisions, including apprising him of his procedural and appellate rights in the event he elected to appeal those decisions, but he did not.  So those decisions are final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

But if there is new and material evidence since those decisions concerning these claims, they must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board must review for newness and materiality only the evidence submitted since the most recent, final and binding, denial of the claim - regardless of the specific basis of that prior denial).


According to VA regulation, new evidence means existing evidence not previously submitted to agency decision makers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must make this threshold preliminary determination of whether there is new and material evidence to reopen these claims, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO determined in this regard is irrelevant because further consideration of the claims is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Butler v. Brown, 9 Vet. App. 167 (1996) and VAOPGCPREC 05-92 (March 4, 1992).

But in light of evidence received since the RO's March 2007 rating action, the Board disagrees with the finding that there is no new and material evidence to reopen the claims for arterial hypertension and sinusitis.  The Board also finds that this same evidence is new and material evidence concerning the claim for a low back disorder, so it also must be reopened.

Specifically, the Veteran has submitted two physicians' statements, one from Dr. R.R. dated in April 2007 and the other from Dr. N.A.O. dated in February 2009.  Dr. R. R. indicated the Veteran's sinusitis and hypertension probably are a result of his anthrax vaccine.  She added that these disorders are known side effects of this vaccine.  Because, when the RO previously denied these claims in August 2005, there continued to be looming questions over whether the Veteran was ever actually even diagnosed with sinusitis, this physician's diagnosis is new and material.  Furthermore, her medical opinion relating these disabilities to the Veteran's military service - and, in particular, to that vaccination, is also new and material.  "[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Shade Court explained that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  Indeed, as further pointed out in Shade, 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Lastly, in Shade the Court indicated the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.

And, here, not only is there confirmation of sinusitis and hypertension, so proof the Veteran has these claimed conditions, but medical opinion linking these conditions to the vaccination in service, so also nexus.

Concerning the low back disability, a March 2009 VA examination report confirms he has a chronic low back disability - namely, lumbar spondylosis with L5-S1 radiculopathy with myositis.  This disability had not been diagnosed by the time of the RO's November 1998 decision.  Furthermore, Dr. N.A.O. opined that this low back disability is etiologically related to the Veteran's service-connected left knee disability.  Since there is now a diagnosed low back disorder as well as an opinion attributing this disorder to the Veteran's service-connected left knee disability, these additional records also are new and material concerning this claim and therefore sufficient to reopen this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Having reopened these claims on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of these claims on their underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the readjudication of the claim).  See also Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Since the Board is also fully granting the underlying claim for a low back disability, there is no possibility of resulting prejudice from the Board's immediate reconsideration of this claim because the Veteran is receiving the requested benefit.  See 38 C.F.R. § 20.1102.  And because medical examinations and opinions are needed regarding his claims for hypertension and sinusitis, the Board is remanding, rather than immediately readjudicating, these other claims.  So the RO will still have the opportunity to initially readjudicate these claims on their underlying merits upon completion of this additional development.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  In Winters, the Court explained that, if VA determines there is new and material evidence to reopen a claim, VA may then proceed to evaluate the underlying merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.

III.  Whether Service Connection is Warranted for Low Back, Right Knee, and Bilateral Hip Disabilities

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty (AD) or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the currently claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Degenerative joint disease, i.e., arthritis, is considered chronic per se and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

A disease diagnosed after discharge may be service connected if the evidence, including that pertinent to service, shows the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish entitlement to service connection on this alternative secondary basis, there must be:  (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or link between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value (weight).  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


The basis of the Veteran's claims for service connection for low back, right knee, and bilateral hip disabilities is that they are proximately due to, the result of, or being chronically aggravated by his left knee disability that was determined service connected as a consequence of an injury in service.  So the claims concerning his low back, right knee and hips are predicated on the notion that they are secondary disabilities.  Supporting medical evidence is usually, though not always, needed to associate a claimed condition with a 
service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Concerning the threshold preliminary requirement that he first establish he has these claimed disabilities, irrespective of whether considering his claims on a direct versus this alleged secondary basis, he had VA compensation examinations in March 2009.  The diagnoses included bilateral hip subtrochanteric bursitis, right knee patellar enthesopathy, right hip calcific tendinitis, and mild lumbar spondylosis.  But, as mentioned, there still has to be competent and credible evidence linking these diagnosed disorders to his military service - including, as is being specifically alleged, secondarily by way of his already service-connected left knee disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

As already noted, the record contains a February 2009 statement from a private physician, Dr. N.A.O.  In commenting on the etiology of the Veteran's bilateral hip, right knee, and low back disabilities, she stated: 

With his knee problem present his body weight was bear entirely more on one side than the other.  This bring problems at the hips and column area due to bad posture, loss of correct alignment of column, degeneration of vertebras and articulations and loss of curvature of cervical, thoracic and lumbar lordosis, putting more stress in one sides of vertebras that the other and by consequence patient could present disc bulging and herniation, with subsequent hip, back and neck pain.  This brings also problems of radiculopathy and neuropathy.

After considering the evidence of record, his right and left knee problems, hip and back problem, with the associated emotional problems are more probable than not to be caused as result of the accident he has while in active service and in consequence service connected.

The VA examiner in March 2009 came to a different conclusion.  He reviewed the medical certificate and opinion of Dr. N.A.O., but concluded instead that the Veteran's low back, right knee and bilateral hip disabilities are unrelated to his service-connected left knee disability.  In providing his reasoning as to why these other disabilities are unrelated to the service-connected left knee disability, this VA examiner noted that Dr. N.A.O. did not indicate on the certificate that she had reviewed claims file or service treatment records (STRs) prior to rendering her opinion.  This physician pointed out that the low back, right knee and bilateral hip disabilities are anatomically unrelated to the Veteran's service-connected left knee disability, explaining that they are in far different anatomic areas with different bony structures.  There nerve supplies are also unrelated.  Furthermore, concluded this VA compensation examiner, there is no evidence of instability of the left knee on examination.  This examiner presumably made note of this latter point to dispute the notion that the Veteran has had to alter his gait or stance, etc., and resultantly rely on his right knee or put additional pressure on his low back and/or hips to compensate for impairment (weakness, etc.) in his left knee.


Review of the claims file, however, is not dispositive or determinative of a medical opinion's probative value, although it may provide information or evidence essential to the opinion and provide reason for a commenting physician to conclude differently with the benefit of this additional review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Instead, most of the probative value of an opinion is derived from the discussion of its underlying rationale.  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005), (wherein the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a self-recounted history given by the Veteran).  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.

The medical opinions of record are all considered competent as they were provided by doctors or those possessing the necessary medical competence, education, training, qualifications or experience to, according to 38 C.F.R. § 3.159(a)(1), offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (indicating that, where this is not called into question, VA need not affirmatively establish an examiner's competency).  However, the Board also as mentioned must weigh the credibility of these medical opinions to determine their ultimate probative value and, in so doing, the Board may favor one medical opinion over the other provided there is sufficient explanation of the underlying reasons and bases.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In Nieves-Rodriguez case already cited, the Court held that claims file review, as it pertains to obtaining an overview of a Veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating a Veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (indicating the failure of the commenting physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (wherein the Court further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion).  In sum, in Nieves-Rodriguez the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

Here, in light of the medical evidence establishing a relationship or correlation between the Veteran's low back, right knee, and bilateral hip disorders and his already service-connected left knee disability, the Board finds that 38 C.F.R. § 3.102 warrants application.  According to 38 C.F.R. § 3.102, when a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in the Veteran's favor.  A reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether the Veteran's low back, right knee and bilateral hip disabilities are proximately due to, the result of, or aggravated by his service-connected left knee disability.  And an "absolutely accurate" determination of etiology regarding these claimed disabilities is not  required, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, as explained, this need only be an as likely as not proposition.

Therefore, resolving all reasonable doubt in his favor, the Board finds that the Veteran's bilateral hip subtrochanteric bursitis, right knee patellar enthesopathy, right hip calcific tendinitis, and mild lumbar spondylosis are secondary to his service-connected left knee disability.  Accordingly, service connection for these additional disabilities is warranted.  38 C.F.R. §§ 3.102, 3.310(a) and (b); Allen, 7 Vet. App. at 446-48.


IV.  Entitlement to a Higher Rating for the Left Knee Disability

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The appeal of this claim concerns the RO's March 2007 decision increasing the rating for this disability from 10 to 20 percent, but not higher, retroactively effective as of the receipt of this increased-rating claim on October 13, 2006.  The Veteran has continued to have this rating except for when he received the temporary total, i.e., 100 percent, convalescent rating under the provisions of 38 C.F.R. § 4.30, which was in effect from June 5, 2007 until July 31, 2008; his prior 20 percent rating resumed as of August 1, 2008.  So the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, that said, the Court has held that in determining the "present level of disability" for an increased-rating claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so, in this particular instance, since October 13, 2005 - until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran already has what amounts to a "staged" rating since the rating was increased, albeit just temporarily, to 100 percent for the intervening period from June 5, 2007 to July 31, 2008.  The Board therefore need only determine whether this was an appropriate staging of this rating.


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating for the Veteran's left knee disability is under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.

The RO based the March 2007 decision to increase the rating for this disability from 10 to 20 percent on the results of a December 2006 VA examination and contemporaneous findings noted in the Veteran's other VA evaluation and outpatient treatment records that were consistent, including the results of an April 2005 MRI revealing he had a tear of the medial meniscus cartilage and associated small joint effusion.  This, according to the December 2006 VA compensation examiner, was causing constant left knee pain and swelling, even more so with activities like standing, walking, kneeling, and pivoting on this knee, which in turn was affecting the Veteran's ability to sleep, work (both at his 

job as a tractor trailer driver, since he could not properly operate the clutch, and in his yard), and to do the recreational activities and hobbies he normally enjoyed (e.g., rappelling, riding bicycles, etc.).  He therefore was taking medications for his pain.

The VA examiner confirmed this pain had a resultant affect on the range of motion of this knee, which was from 0 degrees of extension to 119 degrees of flexion, but there was no additional impact from premature fatigue or lack of endurance, weakness, or incoordination.  The Veteran denied experiencing any locking of this knee, but he said it gave away during ambulation, so was unstable.  The VA examiner observed tenderness to palpation of the medial tibial plateau, and there was a positive McMurray's test, although negative anterior and posterior drawer test, negative Lachman's test, and negative valgus/varus stress test.  The Veteran also was not using any ambulatory assistive devices (cane, crutch, brace, etc.) and walked with equal step length and normal cadence, although with a mild limp.

So the increase in the rating for this left knee disability from 10 to 20 percent was intended to compensate him for the effect of this pain on his range of motion since the pain reduced the range of motion of this knee from the normal 0 to 140 degrees (extension to flexion, see 38 C.F.R. § 4.71, Plate II) to just from 0 to 119 degrees, because at that point he began experiencing an exacerbation of his pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

Consider also, however, that even recognizing his pain he still had completely normal extension of this knee, which was to 0 degrees.  Obviously then, he did not have extension restricted so as to warrant compensation under DC 5261.  Indeed, to the contrary, even the most minimum 0 percent rating under this code requires extension limited to 5 degrees.  And his flexion, though, as mentioned, limited to 119 degrees (so less than the normal to 140 degrees), still far exceeded the amount of flexion restriction needed for even the most minimum rating of 0 percent under DC 5260, which requires flexion limited to just 60 degrees.  He continued to have nearly twice that amount of flexion, even considering his pain.

The Veteran therefore was not entitled to separate ratings for limitation of flexion and extension because only his knee flexion was limited by his pain, not also his extension, so there was not this additional disability .  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

One must also consider, however, that he complained of instability ("giving away") of this knee during that December 2006 VA examination, although only one of the several tests for instability and subluxation was diagnostically positive - namely, the McMurray's test.  All of the rest of the tests - anterior and posterior drawer, Lachman's, and valgus/varus stress, were negative.  So, at most, this was causing "slight" other impairment of this knee in the way of recurrent subluxation or instability, which is rated as 10-percent disabling under DC 5257 versus the "moderate" impairment required for a 20 percent rating or the "severe" impairment required for an even higher 30 percent rating.  VA's Rating Schedule does not in this instance define what is precisely meant by the descriptive terms "slight," "moderate" and "severe", and rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

An X-ray of this knee during a prior April 2005 VA general medical examination had shown no evidence of fracture, dislocation or any osseous articular or soft tissues pathology.  And while the April 2005 MRI had revealed a tear of the medial meniscus cartilage and associated small joint effusion, there was not also radiographic indication of consequent arthritis.  But the April 2005 VA examiner diagnosed left knee arthralgia, post-strain syndrome, so suggestive of arthritis.  Arthralgia is pain in the joint, and arthritis is inflammation of the joint and usually manifested by pain, regardless of the specific type of arthritis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 140 (28th ed. 1994).

In June 2007, to repair the tear of the medial meniscus cartilage, the Veteran underwent arthroscopic surgery with partial medial menisectomy.  And in a December 2008 decision, the RO granted a temporary total (i.e., 100 percent) rating under 38 C.F.R. § 4.30 from June 5, 2007 to July 31, 2008, so for more than one year, to compensate him for his convalescence following that surgery.  His prior 20 percent rating resumed as of August 1, 2008.

A VA X-ray since performed in February 2011, however, has confirmed he has osteoarthritis in his left knee, albeit "mild."  Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved - which, here, as mentioned, are DCs 5260 (for limitation of knee and leg flexion) and 5261 (extension).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under DC 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).

Limitation of extension of the leg and knee to 5 degrees is rated 0 percent.  Extension limited to 10 degrees warrants a 10 percent evaluation.  Extension limited to 15 degrees warrants a 20 percent rating.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  The highest available rating, 50 percent, is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Limitation of leg and knee flexion to 60 degrees is rated 0 percent.  Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

During his more recent VA examination in March 2009, the Veteran was able to flex his left knee to 85 degrees and extend it to 0 degrees.  Therefore, he continued to have normal extension of this knee to 0 degrees, so not meeting the requirement that his extension be limited to 5 degrees for even the most minimum 0 percent rating under DC 5261.  And regarding his flexion, while just to 85 degrees, so even more limited than when previously examined in April 2005 and December 2006, still exceeded the 60-degree limitation required for even the most minimum 
0-percent rating under DC 5260.

Nonetheless, as explained, the functional limitations due to pain also must be accounted for in the disability evaluation, and the Veteran is competent to report experiencing chronic pain in his knee since this is capable of even lay observation.  Cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Indeed, in increased-rating claims, an appellant's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010) (noting that 38 U.S.C.A. § 5103(a) requires VA, for increased-rating claims, to notify the claimant that to substantiate such a claim he should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment (emphasis added)); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").

The fact that the Veteran experiences chronic pain in his left knee is patently evident, and he still does even despite his surgery in June 2007.  During his December 2006 and March 2009 VA examinations, so before and since that surgery, he indicated that had constant discomfort in this knee.  He reported daily pain that he described as 6 on a scale of 1-10.  He had instability, stiffness, locking, redness, swelling and tenderness.  He also described flare-ups of the type contemplated by DeLuca, which were precipitated by prolonged standing or walking.  The December 2006 VA examiner confirmed the Veteran's repetitive motion was reduced due to his pain, but not by fatigue, weakness, lack of endurance, or incoordination.  When reexamined by VA in March 2009, after the intervening June 2007 surgery, there still was pain on repetitive testing, but no additional limited motion.  So just as before the surgery, even considering this pain, the Veteran has not had sufficient limitation of motion in his left knee, either on flexion or extension, to warrant a compensable rating under DC 5260 or 5261.

Still, though, a minimum 10 percent rating is appropriate when there is both painful motion and X-ray evidence of arthritis.  Lichtenfels, 1 Vet. App. at 488 (holding that a painful major joint or group of joints affected by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a 10 percent rating, even though there is no actual limitation of motion).  So, although, technically speaking, the Veteran does not have compensable limitation of motion of his left knee on either flexion or extension, he is nevertheless entitled to a 10 percent rating (the minimum compensable rating) because his X-ray confirmed arthritis and associated pain, considered together, are tantamount to limitation of motion, even absent this actual showing.

It appears the RO's March 2007 decision at issue increasing the rating for the Veteran's left knee disability from 10 to 20 percent, in effect, was to provide him 10-percent additional compensation for his pain since he already had a 10 percent rating under DC 5299-5257 for his recurrent subluxation or instability.  See 38 C.F.R. § 4.25, VA's combined ratings table, indicating two 10-percent ratings combine to 20 percent.  But as already explained, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and 5257, respectively, so not just under one code, and that evaluation of the knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  That said, a separate rating must be based on additional disability and with consideration of the subsequently issued VAOPGCPREC 9-98.

X-rays of the Veteran's left knee in 2011 showed no obvious fracture, subluxation, or bony abnormality, so were consistent with the X-rays earlier taken in April 2005, except for the findings noted on the MRI of the tear of the medial meniscus cartilage and associated small joint effusion.  His left knee also continued to be stable to valgus and varus stress testing during this more recent evaluation; the anterior and posterior cruciate ligaments of this knee were tested and no instability was observed.  He also, as mentioned, only had one positive instability test (McMurray's) when earlier examined by VA in December 2006, whereas all of the other tests (anterior and posterior drawer, Lachman's, and valgus/varus) were negative.  So he continues to have, at most, what amounts to just "mild" or "slight" instability of this knee, if any at all, which in turn is rated as 
10-percent disabling under DC 5257.  He is, however, also entitled to the additional 10 percent for his osteoarthritis and associated pain and consequent limitation of motion (on flexion) under DCs 5003 and 5260, apart from the rating he already has under DC 5257.  So rather than increasing his rating from 10 to20 percent under DC 5257 only, as it did in the March 2007 decision at issue, the RO instead should have maintained the 10 percent rating under DC 5257 and, instead, assigned a separate 10 percent rating under DCs 5003 and 5260.  The net result is that the Veteran is not actually entitled to any additional compensation because a 20 percent rating under DC 5257 is, in this respect, the same for all intents and purposes as a 10 percent rating under DC 5257 combined with a 10 percent rating under DCs 5003 and 5260.  See again 38 C.F.R. § 4.25, VA's combined ratings table.  But by the same token, the total amount of his compensation for this disability is not being reduced either, just awarded in a different manner.

The procedural protections of 38 C.F.R. § 3.344, regarding the stabilization of disability evaluations, are inapplicable when the Board is retroactively assigning staged ratings.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).  Moreover, an examination was not necessary to reduce or terminate a Veteran's total disability rating (here, the temporary total convalescent rating he had from June 5, 2007 to July 31, 2008), which was assigned for a limited period as part of a retrospective staged rating.  See Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009).  And neither 38 U.S.C.A. § 5112(b)(6) nor 38 C.F.R. § 3.105(e), regarding effective dates and notice required for reductions, apply in the context of the assignment of a staged rating by the Board where, as here, the Veteran's disability rating is not reduced, for any period of time, to a level below what was in effect when the matter was appealed to the Board.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007).


Because the Veteran underwent arthroscopic surgery on his left knee involving a partial meniscectomy, to repair the torn medial meniscus cartilage, the Board is additionally considering DC 5259.  However, this code only provides a 10 percent rating for symptomatic removal of the semilunar cartilage, and he already has a 20 percent rating, so already a higher rating than is available under this code.  He also has the equivalent of the highest possible rating under DC 5258, when there is dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

There also is no basis to assign a higher rating under any of the several other available diagnostic codes because they are not shown to apply to the facts of this case.  Whenever examined he had motion in his left knee on both flexion and extension, albeit less than normal flexion.  So, by definition, there has never been any indication of ankylosis, either favorable or unfavorable.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 86 (27th  d. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because he has retained a relatively large measure of his range of motion, indeed, which is quantifiable, though, again, not normal flexion, he clearly does not have ankylosis of the type contemplated by DC 5256.

Similarly, he does not have impairment of the tibia and fibula (DC 5262) or genu recurvatum (DC 5263), so those codes do not apply either.  

Nor does the Veteran qualify for extra-schedular consideration for this disability.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 2008 WL 1815618 (Ct. Vet. App. April 23, 2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether his disability picture is adequately contemplated by the rating schedule.  Id. at *3.  If not, the second step is to determine whether his exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at *3; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at *3-4.

Here, though, the record does not establish that the schedular rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various examining clinicians are the symptoms included in the criteria found in the rating schedule for knee disabilities.  DCs 5003 and 5260 compensate him for his osteoarthritis, associated pain, and consequent limitation of motion (on flexion), and DC 5257 separately compensates him for his recurrent subluxation and instability.  He also received a temporary 100 percent rating under 38 C.F.R. § 4.30 to compensate him for his more than one-year convalescence following his left knee surgery.  Moreover, there is a derivative TDIU claim also at issue that will address whether he is unemployable on account of service-connected disability, so including because of this left knee disability.  Thus, the Board finds that the schedular criteria are not inadequate for rating this disability and, as a result, the other two steps in the Thun analysis need not be considered.



ORDER

As there is new and material evidence, the claims for service connection for sinusitis and arterial hypertension are reopened, but subject to the further development of these claims on remand.

The claims for service connection for bilateral hip subtrochanteric bursitis, right knee patellar enthesopathy, right hip calcific tendinitis, and mild lumbar spondylosis, as secondary to the left knee disability, are granted.

The claim for a rating higher than 20 percent for the left knee disability is denied (however, rather than assigning a single 20 percent rating for this disability under DC 5257, the Veteran instead should have a 10 percent rating under DC 5257 and a separate 10 percent rating under DCs 5003 and 5260 - which, in turn, combine to 20 percent under 38 C.F.R. § 4.25).


REMAND

Having found the evidence regarding the Veteran's claims for service connection for sinusitis and hypertension to be new and material under 38 C.F.R. § 3.156(a), and having resultantly reopened these claims, it is now incumbent upon the RO to readjudicate these claims on their underlying merits, i.e., on a de novo basis.  It would be potentially prejudicial to the Veteran for the Board to in the first instance, unless granting these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Generally, where the Board reopens a claim, but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).


In regards to the sinusitis, the record contains an April 2001 Report of Medical Assessment from the Ft. Bragg Medical facility.  In response to a question regarding health concerns, the Veteran answered sinusitis.  Also during his April 2005 VA compensation examination, he reported that he had received treatment for general malaise after receiving a vaccination at Ft. Bragg, North Carolina, in March 2003.  He stated as well that in July 2003, while stationed in Cuba, he was treated for sinusitis on different occasions.  A private physician, Dr. R.R., opined that the Veteran has sinusitis that resulted from the anthrax vaccine that was administered during his military service.  Reviewing the record, including the STRs, there are no clinical reports showing complaints, findings, or diagnoses of sinusitis while in service.  But this, alone, is not entirely dispositive or determinative of whether the Veteran had sinusitis while in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).

Furthermore, while a post-service VA record dated in June 2004 shows that he was prescribed medication for persistent nasal congestion, there was no diagnosis of sinusitis.  But this, too, is not determinative of whether he has it, as claimed, and has since his service.  This is especially true since, as mentioned, he has reported a history of treatment for sinusitis dating back to his service and a private physician has confirmed this diagnosis of sinusitis.  Therefore, a VA examination and opinion are needed prior to deciding this claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA compensation examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).


As for the claim for service connection for hypertension, the records concerning the Veteran's earlier service, including from 1975 and 1977, do not contain any indication of complaints, finding, or diagnosis of hypertension or persistently elevated blood pressure.  But reviewing his more recently dated National Guard records, marginally elevated blood pressure readings of 130/94 were noted in the report of a January 2000 periodic examination.  Elevated blood pressure readings also were recorded during his active duty service from February 2003 to February 2004.  A reading of 156/96 was noted in November 2003 and a reading of 150/90 was recorded in December 2003.  As well, the record contains a March 2005 Initial Medical Review-Annual medical certificate that contains a notation that refers to high blood pressure.  During his VA examination in April 2005, the Veteran reported that in July 2003 he was found to have hypertension, although it went untreated.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303(a).  And as concerning claimed disease, active military service includes both AD and ACDUTRA, though not also INACDUTRA since only injury is covered.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

Certain conditions like hypertension are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling with one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).


Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times...serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty in the Army) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA in question if his claim for VA benefits is premised on the period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  Id.

But having said that, a disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service and in turn linking current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

According to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination for an opinion in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

The Veteran STRs confirm he experienced potentially relevant symptoms while in service, including at least at times while on active duty, and he is competent to proclaim having also continued to experience persistent or recurrent relevant symptoms since service.  38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  So a VA compensation examination and medical nexus opinion also are needed concerning whether his hypertension is related or attributable to his active military service or dates back to his service.

The Veteran also claims he has an acquired psychiatric disorder, namely depression, secondary to his service-connected left knee disability.  In reviewing his STRs, he complained of depression during a June 1977 examination conducted prior to his separation from that earlier period of service.  But there are no other complaints or clinical references to a psychiatric disorder of any sort until the completion of his subsequent service from 2003 to 2004.  During his April 2005 VA examination, he complained of experiencing depression secondary to his treatment for his 
non-service-connected Hepatitis C viral infection.  VA treatment records show that he again complained of depression in May 2007.  He reported a 2-year history of depression, anxiety, and insomnia, so dating back to 2005 or thereabouts.  He related these feeling to his chronic disabilities, including his left knee disability, especially the chronic pain associated with it.  He was prescribed medication for his depression, anxiety, and pain.  He underwent arthroscopic surgery on his left knee the next month, in June 2007, and a diagnosis of major depression was also reported.  However, it does not appear he has since been treated for depression or complained about it.

The Veteran's private physician, Dr. N.A.O., in February 2009 opined that the Veteran's psychiatric disorder is secondary to his left knee disability.  Furthermore, the Veteran underwent a psychiatric evaluation in February 2008 in conjunction with a claim for disability benefits from the Social Security Administration (SSA).  That evaluator also concluded the Veteran had major depression secondary to his left knee disability.

The Veteran had an additional VA compensation examination in March 2009.  The examiner reviewed the claims file and the VA electronic records and noted the prior VA diagnoses of major depression.  She also noted the Veteran had not since received treatment for depression.  While this examiner noted the prior diagnoses of major depression, she did not assign a current Axis I diagnosis, nor did she offer an opinion regarding the etiology of any psychiatric disability then present.

It therefore is unclear whether the Veteran is still suffering from chronic depression, although he need only have been when filing this claim, even if he no longer does.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If it is confirmed he still is experiencing depression, or alternatively at least was when filing this claim, a medical nexus opinion is needed to clarify whether this depression is either directly related to his military service or, as is being specifically alleged, proximately due to, the result of, or aggravated by his service-connected left knee disability so as to, in turn, warrant the granting of service connection on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board also has reviewed the available evidence in the claims file and the exact dates of the Veteran's INACDUTRA service are unclear.  His DD Form 214, Armed Forces of the United States Report Of Transfer or Discharge from the Army National Guard, shows he was ordered to ACDUTRA from November 1973 to March 1974 with net service of 4 months, and 4 months of other service, totaling eight months, and 4 months of active service.  Another DD Form 214 from the Army National Guard shows he also subsequently had active duty from June 1975 and January 1977 with a net one year and seven months of active service, four months of prior active service, and one year and 11 months of prior inactive service.  Yet another DD Form 214 shows more recent service from February 2003 to February 2004, which totaled one year of net active service, four months of prior active service, and 26 years and eight months of prior inactive service.  The dates he served on INACDUTRA are not apparent from the record and no effort to clarify these dates has been undertaken.  This information is in the possession of a Federal department or agency and, therefore, falls under the purview of 38 C.F.R. § 3.159(c)(2) and the duty to assist.

Resolution of the derivative TDIU claim has to be deferred pending completion of this development concerning these other claims inasmuch as this TDIU claim is "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that claims are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issues have been considered and resolved).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's service personnel records from the Army National Guard to determine when he was on INACDUTRA versus ACDUTRA versus AD.

2.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his sinusitis, hypertension, or psychiatric disability.  If he has, and the records are not already in the file, then obtain them with his cooperation.

These records should include, but are not limited to, those from Drs. R.R. and N.A.O.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Forward the claims file to the examiner who performed the March 2009 VA psychiatric examination of the Veteran (or a suitable substitute if this individual is unavailable) for an addendum report and opinion concerning the nature and etiology of any current psychiatric disability.  If is confirmed the Veteran has chronic depression, or least had depression when filing his claim for this condition in July 2007, then an opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) this depression:  

a) was directly incurred in service or alternatively b) was caused or is being aggravated by his 
service-connected left knee disability.  

It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this determination.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary, citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the claims file for the relevant medical and other history, including a complete copy of this remand.

4.  Also schedule a VA examination to first determine whether the Veteran has sinusitis (or at least did when filing his claim for this condition in August 2005).  If he does or at least did when filing this claim in August 2005, then an opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) it is related to his anthrax vaccine in service or otherwise related to his military service.  

A medical nexus opinion also is needed concerning the etiology of the Veteran's hypertension, but especially in terms of:  (a) whether he clearly and unmistakably had pre-existing hypertension when beginning his final period of military service in February 2003; and (b) if he did, whether there also is clear and unmistakable evidence this pre-existing condition was not aggravated during or by his military service beyond its natural progression; (c) if hypertension did not pre-exist his military service that began in February 2003, an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) it initially manifested during that service from February 2003 to February 2004 or; alternatively, (d) if he was on AD and not ACDUTRA/INACDUTRA, manifested to a compensable degree of at least 10-percent disabling within the one-year presumptive period following the conclusion of that service, i.e., prior to February 2005; or (e) is otherwise related or attributable to his service, including to any relevant complaints or diagnoses in service, or dates back to his service.

Like the sinusitis, he is attributing his hypertension to an Anthrax vaccine he reportedly received in service.

Regarding the sinusitis (since there were no indications of sinusitis during service), the examiner nonetheless should remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  The Veteran has given a history of sinusitis and hypertension dating back to the claimed Anthrax vaccine.

All diagnostic testing and evaluation needed to make these important determinations should be performed.


It is imperative the examining physicians review the claims file, including a complete copy of this remand, for the pertinent medical and other history.  The examiner must discuss the rationale of the opinion regarding the etiology of these claimed disabilities, if necessary citing to specific evidence in the file.

*The Veteran is hereby advised that failure to report for these scheduled VA examinations (or re-examination), without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

5.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning these remaining claims to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final outcome warranted concerning these remaining claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


